USCA4 Appeal: 21-1407      Doc: 6         Filed: 01/12/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1407


        CARROLL MURRAY, d/b/a New Age Real Estate Solution LLC,

                             Plaintiff - Appellant,

                      v.

        GREGORY RAY, d/b/a InvestCar LLC; DYLAN CRAIG, d/b/a InvestCar LLC,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:20-cv-00600-RJC-DSC)


        Submitted: October 20, 2021                                       Decided: January 12, 2022


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Carroll Murray, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1407      Doc: 6         Filed: 01/12/2022      Pg: 2 of 2




        PER CURIAM:

               Caroll Murray appeals the district court’s order dismissing without prejudice his

        civil action for failure to comply with a court order. We have reviewed the record and find

        no reversible error. See Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (discussing

        relevant factors); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (applying abuse-

        of-discretion standard). Accordingly, we affirm for the reasons stated by the district court.

        Murray v. Ray, No. 3:20-cv-00600-RJC-DSC (W.D.N.C. Feb. 3, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2